Citation Nr: 0302798	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation, in the calculated amount of $17,555, to include 
the question of whether the original overpayment of $24,800 
was properly created.


REPRESENTATION

Appellant represented by:	R. Dennis French, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968 and from July 1970 to October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California Regional Office (RO) denying the appellant's 
request for a waiver of recovery of an overpayment of VA 
compensation in the amount of $24,800.  A hearing was held 
before the undersigned member of the Board at the RO (i.e. a 
Travel Board hearing) in September 2001.  

Prior to this hearing, specifically by Committee decision of 
September 2000, recovery of $7,245 of the overpayment was 
waived, leaving a balance of $17,555.  As such, the issue in 
appellate status is as listed above.   


REMAND

Initially, the Board points out that service connection was 
previously established for schizophrenia, evaluated as 100 
percent disabling, paraplegia, T-10, complete with neurogenic 
bladder and bowel, with loss of use of lower extremities, 
evaluated as 100 percent disabling, tinnitus evaluated as 10 
percent disabling, as well as several other disabilities 
evaluated as noncompensable.  The appellant is also in 
receipt, on behalf of the veteran, of an additional amount of 
compensation on account of the veteran's being in need of aid 
and attendance of another person.  Effective December 1978 
the veteran was rated incompetent for VA purposes due to his 
service-connected psychiatric disorder.  

The law in effect in 1999 dictated that payment of VA 
compensation benefits was to be terminated when an 
incompetent veteran, having neither spouse nor children, and 
whose estate exceeded $1,500, was hospitalized or 
institutionalized by the United States.  Such benefits were 
terminated until the estate is reduced to $500.  

A review of the claims folder reveals that on several other 
occasions prior to 1999, the RO had proposed to terminate 
and/or terminated compensation payments based on the deemed 
incompetent veteran's receipt of hospital care at the 
government's expense.  

In the case at hand, the RO informed the appellant via letter 
of May 1999 that they had been contacted by the VA Medical 
Center (VAMC) in Long Beach, California and were informed 
that the veteran was admitted there on March 16, 1999.  The 
RO notified the appellant that as evidence showed that the 
veteran's estate exceeded $1,500 (and he was incompetent, 
etc), they planned to stop VA compensation payments effective 
April 1, 1999.  The appellant was also notified that he could 
minimize a potential overpayment by adjusting the benefits 
paid while review of the case was ongoing (i.e. prior to the 
actual retroactive termination, assuming this was ultimately 
implemented).

In any event, an August 1999 award action retroactively 
terminated the veteran's compensation benefits from April 1, 
1999 on the basis that he was hospitalized at a VA facility 
(the VAMC in Long Beach) beginning in March 1999, had an 
estate which exceeded $1,500 (the maximum amount at that 
time, see 38 C.F.R. § 3.557 (1999)), had previously been 
rated incompetent by VA, and had neither a spouse nor child.  
This termination created an overpayment in the amount of 
$24,800.  

The Board notes that it is clear that the veteran is 
incompetent and has neither a spouse nor a child.  As well, 
records indeed indicate, and that appellant does not dispute, 
that the veteran was hospitalized in March 1999 and remained 
hospitalized until October 29, 1999.  

Argument, to include during the September 2001 Travel Board 
hearing, has been made with respect to whether the debt at 
issue was properly created.  The issue of whether the 
overpayment was properly created is a matter for which 
adjudication must be accomplished.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98.  The Board 
points out that in order to determine that the overpayment 
was not properly created, it must be established that the 
appellant was legally entitled to the benefits in question, 
or if there was no legal entitlement, then it must be shown 
that the VA was solely responsible for the veteran's 
erroneously paid benefits. 

The appellant and his attorney have argued, among other 
things, that VA compensation should not have been terminated 
because these funds were needed to pay for the veteran's 
apartment while he was hospitalized and to keep his full time 
attendant, whose employment would have been necessarily 
terminated had funds not been available with which to pay his 
salary.  Further, they essentially argued during the 
September 2001 Travel Board hearing that while VA became 
aware of the March 1999 hospital admission in May 1999, VA 
compensation was paid through August 1999, and that had 
payments ceased immediately an overpayment would not have 
been created.  They have also indicated that the appellant 
thought that the veteran was only going to be admitted for a 
short time, but that it was then determined that a longer 
admission was warranted, and that he notified VA within a 
month or two of the hospitalization.  

The Board points out that the applicable regulation did 
provide that when the discontinuance of compensation results 
or would result in financial hardship for the veteran, 
discontinuance may be waived to avoid or reduce such 
hardship; that such waiver of discontinuance may be granted 
more than once in any calendar year but may not exceed a 
total of 60 days in any calendar year; that financial 
hardship shall be held to exist for any month in which a 
veteran's liabilities during that month exceed the sum of the 
veteran's income and liquid assets during that month; and 
that waivers are not to be granted as an administrative 
expediency or where liquid assets are readily available to 
meet current expenses.  See 38 C.F.R. §§ 3.557; 13.108.  The 
Veterans Services Officer shall assist in those cases under 
the Veterans Services Officer's supervision in determining 
when discontinuance should be waived for one or more periods 
not to exceed 60 days of the veteran's care during any 
calendar  year by making an appropriate recommendation.  
38 C.F.R. § 13.108.  

In this case, the claims folder available for the Board's 
review does not contain evidence regarding the amount of the 
veteran's estate at the time he was admitted (i.e. March 
1999) to the VAMC Long Beach.  In addition, it is not 
entirely clear whether a waiver of discontinuance of payment 
of compensation under 38 C.F.R. § 3.557 was ever requested 
and/or considered.  It is pointed out that conservatorship 
accounting records filed in a Los Angeles county court 
reflect that, among other things, some 2.2. hours worth of 
miscellaneous telephone calls were placed by the appellant's 
attorney to VA offices in  Los Angeles and Minnesota (the 
Board assumes that this refers to the St. Paul, Minnesota, 
Debt Management Center) on June 1, 1999.  In any event, 
clarification in this regard is necessary in order to make a 
determination with respect to whether the overpayment in 
question was properly created.  

Finally, the Board notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Among other things, the Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, and includes new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.

In view of the above, prior to further appellate review of 
this matter, further development is necessary, and the RO 
must adjudicate what the Board deems to be the inextricably 
intertwined issue of whether the overpayment of VA 
compensation, in the calculated amount of $24,800, was 
properly created.  As such, this matter is REMANDED to the RO 
for the following action:


1.  The RO should contact the Veterans 
Service Officer (or other appropriate 
official) and ask that he or she submit 
copies of any records with respect the 
veteran's estate (contained in a 
fiduciary file or otherwise) for the year 
1999.  Of particular relevance would be 
records regarding the amount of the 
veteran's estate in March 1999 (and each 
month thereafter through October 1999) 
and any reports of contact made by or 
with the appellant and/or the appellant's 
attorney during 1999.  The Veterans 
Services Officer should also be asked 
whether a request for waiver of 
discontinuance of compensation benefits 
was ever requested during the period 
March 1999 through October 1999, and if 
so, what action was taken in this regard.

2.  The RO should associate with the 
claims folder copies of any relevant 
records they may have in their possession 
(e.g. records regarding the amount of the 
veteran's estate in 1999, contacts made 
with the appellant and attorney during 
that year, etc.), and similar records 
should be requested from the Debt 
Management Center in St. Paul.  

3.  The RO should also contact the 
appellant and his attorney and request 
that they submit evidence (to include 
bank statements, accounting documents, 
etc.) with respect to the amount of the 
veteran's estate as of March 1999, as 
well as each month thereafter through 
October 1999.  Documentation regarding 
the dates and specific nature of contact 
made with the Los Angeles RO and/or the 
Debt Management Center in St. Paul in 
1999 should also be requested.  Copies of 
any correspondence (not already of 
record) with these offices should also be 
requested and associated with the file. 

The appellant and his attorney should 
also be formally notified of the dictates 
of the VCAA, noted above, and the 
pertinent law and regulations relating to 
whether the overpayment at issue was 
properly created.  They should also be 
granted a reasonable time to present any 
further argument with respect to whether 
the overpayment at issue was properly 
created.  

4.  A copy of the hospital summary 
relating to the period of hospitalization 
at the VAMC Long Beach from March 16, 
1999 through October 29, 1999 should be 
secured for the record.  

5.  After ensuring that all notification 
and development action required by this 
remand (and the VCAA) is completed, the 
RO should formally adjudicate the 
inextricably intertwined issue of whether 
the overpayment in question was properly 
created in light of the appellant's 
assertions noted above.  

6.  In the event such action is adverse 
to the appellant, he should be requested 
to submit an up-to-date Financial Status 
Report.  Further consideration should be 
given to the question of whether recovery 
of any properly created overpayment 
should be waived on the basis of equity 
and good conscience.  

Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate adjudication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



